Citation Nr: 1508221	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-29 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in
 Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of traumatic brain injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of reopening claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities have been raised by the record in a February 2015 Informal Hearing Presentation by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for left ear hearing loss and residuals of traumatic brain injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his diagnosed tinnitus is causally related noise exposure during military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the favorable nature of the Board's decision to grant the claim of service connection for tinnitus, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veteran contends he has tinnitus that is related to his military service, specifically his in-service occupation as a radio operator with routine exposure to acoustic trauma as a result of being in close proximity to artillery fire while serving in Vietnam. 

Because tinnitus is "subjective," its existence is generally determined by whether or not the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's DD-214 shows that his military occupational specialty (MOS) was 31M4H radio operator, and he served in the Republic of Vietnam from February 28, 1970 to September 16, 1970.  The Board finds no reason to doubt the Veteran's description of in-service noise exposure from artillery fire and the description is generally consistent with the known circumstances of his military service.  Exposure to acoustic trauma in service is conceded.  

The Veteran filed a claim seeking service connection for tinnitus in June 2011.  The Veteran did not specifically state in his application when he first began to experience symptoms of tinnitus.  However, in his December 2011 VA examination, the Veteran stated that he has "experienced the condition ever since he was exposed to a 175 Howitzer blast while stationed in Vietnam."  In his October 2012 Form 9 substantive appeal, the Veteran acknowledged that complaints of tinnitus was not documented in his service treatment records, but he again maintained that he has had symptoms of tinnitus since service.

At his December 2011 VA examination, the examiner concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  In support of this conclusion, the examiner stated that the absence of a high frequency hearing loss at separation from service lowered the probability that the Veteran's condition was related to military acoustic trauma.

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  Despite the absence of medical evidence, the Veteran is competent to provide a diagnosis of tinnitus because it does not involve a complex medical question.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Furthermore, the Veteran is competent to report experiencing tinnitus since service.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since that time.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's service treatment records and normal hearing upon discharge from service.  However, the December 2011 VA examiner failed to consider the Veteran's credible statements that he experienced ringing in his ears during service that has continued to the present time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Affording the Veteran the benefit of the doubt, the Board finds the evidence at least in equipoise as to whether the Veteran's tinnitus is related to service.  The evidence of record demonstrates that the Veteran has tinnitus; that he was exposed to acoustic trauma in service; and that he has experienced tinnitus since service.  Consequently, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.

At his December 2011 VA examination, the Veteran was diagnosed with left hear sensorineural hearing loss.  However, the VA examiner concluded that it was less likely as not that the Veteran's hearing loss was related to military service.  In support of his conclusion, the examiner noted the Veteran's exposure to artillery fire in service as a radio operator and that the Veteran's hearing was found to be normal both at enlistment and discharge from service.  However, the examiner's opinion is inadequate because he did not address the Veteran's contentions that he experienced a threshold shift in hearing between entrance and separation, and instead appears to rely on the fact that the Veteran's hearing was normal at separation and has not significantly worsened since discharge from service.  As such, remand is needed for an addendum opinion on the etiology of the Veteran's hearing loss.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran should also be afforded an examination with medical opinion to determine the nature and etiology of his claimed traumatic brain injury and any residuals therefrom.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The record demonstrates that the Veteran has a current history of social and cognitive impairments including increased anger, depression, memory problems, and headaches, which may be attributable to a traumatic brain injury.  The Veteran has stated that he was exposed to concussive blasts while serving in Vietnam.  On at least one occasion, the Veteran stated that he struck his head after falling through the windshield of a helicopter.  He is also service-connected for post-traumatic stress disorder with major depressive disorder.

In an August 2012 VA treatment record, a staff physician notes the Veteran's memory deficits and states they were "extremely unlikely to be related to any head injury from the service."  However, the staff physician also states in his report that it was possible that the Veteran did have a mild traumatic brain injury in service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Return the Veteran's claims file to the examiner who conducted the December 2011 VA medical examination, or to a qualified medical professional if the examiner is unavailable, to provide an addendum opinion on the etiology of the Veteran's hearing loss.  All pertinent medical records should be made available to the VA examiner for review.  If the examiner determines that the requested opinion cannot be provided without an examination, one should be scheduled. 

After a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any diagnosed hearing loss is etiologically related to any incident of the Veteran's active military service, to include the Veteran's reports of in-service noise exposure due to artillery fire while serving in Vietnam.

The examiner should address the Veteran's reports of in-service noise exposure and audiometric reports from the Veteran's entrance and separation examination reports which indicate a shift in hearing.  

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for a traumatic brain injury (TBI) examination.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.  Any indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished. 

Upon a review of the entire claims file and examination of the Veteran, the examiner should respond to the following question: 

Is it as least as likely as not (i.e., probability of 50 percent or greater) that any currently diagnosed traumatic brain injury, including memory loss, is etiologically related to the Veteran's active military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then readjudicate the issue on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


